Citation Nr: 1541178	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  14-13 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel









INTRODUCTION

The Veteran served on active duty from September 1967 to September 1975 and from October 1977 to May 1989.  He passed away in June 2011.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.


REMAND

This claim requires additional development.  The April 2012 VA examination report must be supplemented.  In August 2012, the Veteran was service connected for coronary artery disease, which must be considered as a possible cause of death, or disease that substantially contributed to his death.

Further, the Appellant has submitted argument and evidence, in May 2014, that should be addressed by the examiner before this issue may be adjudicated on the merits.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate physician for an opinion on whether it is as likely as not (50 percent or greater probability) that the Veteran's cause of death was related to his active duty service.  That is, did any service-connected disability, or the medications used to treat that disability, cause or contribute substantially or materially to the Veteran's death?  Or, did any of his service-connected disabilities combine to cause death, or aided or lent assistance to the production of death?  The examiner is asked to review the claims file prior to the examination.

The Veteran passed away in June 2011 from thrombocytopenia.  No other significant conditions contributing to death were listed on his death certificate.  He was service-connected for: coronary artery disease (service connected after his death, effective from February 2011): status post right thrombophlebitis with venous insufficiency, dermatitis, and varicose veins; PTSD; diabetes; lumbar spine arthritis; cervical spine arthritis; hypertension; hearing loss; shell fragment wounds to the neck and back; cephalgia; and, bilateral carpal tunnel syndrome.

The Appellant has argued that the Veteran's thrombocytopenia resulted for exposure to toxic chemicals.  He served in Vietnam, so the examiner is asked to also provide an opinion as to whether it is as likely as not (50 percent or greater probability) that thrombocytopenia was caused by exposure to herbicides.

The Appellant has argued that thrombocytopenia is also caused by diuretics, aspirins, and ibuprofen, all of which the Veteran took for an extended period of time prior to his death.  Please see the Appellant's arguments and internet printouts (received in May 2014), and provide an opinion as to whether the Veteran's use of such prescribed medications caused or contributed to his death.

All opinions are to be supported with explanatory rationale, citing to evidence in the record to or medically accepted knowledge.

2.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

3.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.


The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




